                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of the
United States of America,

                Plaintiff,

       v.

 THE WISCONSIN ELECTIONS COMMISSION, and its
 members, ANN S. JACOBS, MARK L. THOMSEN,
 MARGE BOSTELMANN, DEAN KNUDSON,
 ROBERT F. SPINDELL, JR., in their official capacities,
 SCOTT MCDONELL in his official capacity as the Dane
 County Clerk, GEORGE L. CHRISTENSON in his
 official capacity as the Milwaukee County Clerk,
 JULIETTA HENRY in her official capacity as the                               Case No.: 20CV1785
 Milwaukee Election Director, CLAIRE WOODALL-
 VOGG in her official capacity as the Executive Director
 of the Milwaukee Election Commission, MAYOR TOM
 BARRETT, JIM OWCZARSKI, MAYOR SATYA
 RHODES-CONWAY, MARIBETH WITZEL-BEHL,
 MAYOR CORY MASON, TARA COOLIDGE, MAYOR
 JOHN ANTARAMIAN, MATT KRAUTER, MAYOR
 ERIC GENRICH, KRIS TESKE, in their official
 capacities; DOUGLAS J. LA FOLLETTE, Wisconsin
 Secretary of State, in his official capacity, and TONY
 EVERS, Governor of Wisconsin, in his official capacity.

                Defendants.


                       DEFENDANT GOVERNOR TONY EVERS’S
                     MOTION TO DISMISS PLAINTIFF’S COMPLAINT


       Plaintiff’s Complaint (Dkt. 1) is woefully deficient on its face. Critically, the complaint

fails to state a cause of action, let alone any plausible claim for relief this Court has authority to

grant. That alone is fatal, but Plaintiff is also not entitled to bring his claims in federal court.

Rather, he is bound by state law, which prescribes the exclusive remedy for adjudicating

Plaintiff’s claims. Plaintiff has availed himself of the state remedy, but now asks that this federal


            Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 3 Document 84
Court adjudicate the same claims while state judicial review is ongoing. The doctrines of

abstention and exclusive jurisdiction make this complaint nonjusticiable. The Court should

dismiss Plaintiff’s complaint pursuant to Fed. R. Civ. P. 12(b)(1) and (6). Plaintiff’s complaint is

also nonjusticibile because he inappropriately requests that the Court issue an advisory opinion.

Moreover, given Plaintiff’s delay in filing his complaint, even if Plaintiff had properly pleaded

justiciable claims, they are now foreclosed under the doctrine of laches and, even if they were

not, Plaintiff’s request for relief is most certainly moot.

        For all of these reasons, Defendant Governor Tony Evers moves this Court to dismiss

Plaintiff’s claims entirely and with prejudice before even considering Plaintiff’s Motion for

Expedited Declaratory and Injunctive Relief (Dkt. 6).

        This Motion to Dismiss must be heard before any motion for relief in this matter. At

Plaintiff’s request, the Court has scheduled an expedited evidentiary hearing, with minimal

discovery, through which Plaintiff seeks final adjudication on the merits. And, the relief that

Plaintiff seeks—invalidating the results of the general election in which a record number of

nearly 3.3 million Wisconsinites cast ballots—would be both irreversible and highly prejudicial.

Accordingly, Fed. R. Civ. P. 12(i) requires the Court to hear and decide this motion before

adjudicating Plaintiff’s request for injunctive relief.

        The grounds for this motion are fully set forth in the accompanying brief.



Dated: December 8, 2020                         Respectfully submitted,

                                                /s/ Jeffrey A. Mandell
                                                Jeffrey A. Mandell
                                                Rachel E. Snyder
                                                Richard A. Manthe
                                                STAFFORD ROSENBAUM LLP


                                                   2

          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 3 Document 84
                           222 W. Washington Ave., Suite 900
                           Madison, WI 53701-1784
                           Telephone: 608-256-0226
                           Email: jmandell@staffordlaw.com
                           Email: rsnyder@staffordlaw.com
                           Email: rmanthe@staffordlaw.com

                           Justin A. Nelson
                           Stephen E. Morrissey
                           Stephen Shackelford Jr.
                           Davida Brook
                           SUSMAN GODFREY L.L.P.
                           1000 Louisiana St., Suite 5100
                           Houston, TX 77002
                           (713) 651-9366
                           jnelson@susmangodfrey.com
                           smorrissey@susmangodfrey.com
                           sshackelford@susmangodfrey.com
                           dbrook@susmangodfrey.com

                           Paul Smith
                           CAMPAIGN LEGAL CENTER
                           1101 14th St. NW, Suite 400
                           Washington, DC 20005
                           (202) 736-2200
                           psmith@campaignlegalcenter.org

                           Attorneys for Defendant, Governor Tony Evers




                             3

Case 2:20-cv-01785-BHL Filed 12/08/20 Page 3 of 3 Document 84
